DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim (s) 15-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallback et. al. (US 20160228061, listed in IDS) in view of Kaupushman et. al. (US 20120130218) .
With respect to claim1, Kallback teaches: A method for producing a catheter comprising a FPCB (catheter-152, [0059]-[0060]) , having at least one electrode segment at its distal end portion (Figure 2, electrode segment-130) and a FPCB tail  leading to a connector at its proximal portion ([0045], Figure-2, FPCB tail-110, connector-120), said method comprising - a mandrel inserting step wherein a temporary mandrel  is inserted into a catheter tube  (Figure11, temporary carrier/mandrel-200, [0078]), - a FPCB preshaping step , wherein the electrode segment of the FPCB  is preshaped in a round hollow cylindrical shape, (Figure 4, the electrode-130 is shaped in a cylindrical shape) - a FPCB positioning step, wherein the preshaped FPCB is positioned on the catheter tube (Figure 4, [0059], [0061]); - a cooling step , wherein the assembly rests until solidification of the assembly material ([0071]), - a mandrel removing step , wherein the mandrel is removed from the inner lumen of the re-solidified catheter tube ([0078]). 
Further, re: the heat shrink contracting step, in the same field of endeavor pertaining to medical devices Kauphushman discloses   a shrink tube contracting step wherein the assembly including the shrink tube is preheated to the point that the shrink tube has fully contracted and closes the FPCB around the catheter tube (Figure 2-3,[0039]-[0040]) - a reflow step, wherein the assembly is heated above the melting temperature of the catheter tube to allow the catheter tube material to flow around the FPCB inside the shrink tube ([0040]), and - a shrink tube removal step, wherein the shrink tube  is removed ([0040]).
It would be obvious for one ordinary skilled in the art to modify Kalback with that of the teachings of heat shrink reflow process in Kauphushman for the purpose of providing insulation in the device.
Regarding Claim 4, Kauphushman discloses shrink tube removal step ([0040]) but didn’t disclose the removal step comprises providing a cut in each side of the shrink 
A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 

Regarding Claim 5, Kalback discloses the FPCB positioning step further comprises; cutting an FPCB tail passage/110 hole the catheter tube, feeding through the FPCB tail inside the catheter tube ([0042]).

Regarding Claim 6, Kalback/WO’036 discloses wherein insertion wire provided at an insertion rod is connected with the connector (Page 1, line 12-17, WO’036), FPCB tail is feeded through displacement of the insertion rod from the distal end of the catheter to the proximal end ([0042], Figure 2-3, FPCB tail-110  is through the distal end of the catheter to the proximal end Kalback).

Regarding Claim 7, Kallback/Kauphushman disclose holes to connect the FPCB tail -110 ([0042]).  However,a hole covering step is not disclosed by the above combination, it’s obvious to one ordinary skilled in the art to cover a hole by a cut out sheet with any  routine experimentation as it does no more than yield predictable results. 

A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 


Regarding Claim 8, Kallback discloses within the FPCB positioning, the preshaped FPCB held directly or indirectly via the clamping of the temporary mandrel ([0078]).

Regarding Claim 9, Kauphushman discloses before the shrink tube positioning step, a material adding step is provided, wherein a sheet of reflow material is provided around the FPCB wherein the reflow material has a melting temperature similar to the melting temperature of the catheter tube material ([0039]-[0040], heat sink material layer-40 is added ).

Regarding Claim 10, Kallback discloses within the FPCB positioning step the preshaped FPCB has a predetermined width being smaller compared to the circumference of the catheter tube so that, when the FPCB -100 is positioned on the catheter tube on the circumference, the electrode edges -130 do not overlap (Figure 3 and 11,[0052]).

Regarding Claim 11, Kauphushman discloses within the reflow step-- the assembly is heated above the melting temperature of the catheter tube with heat ([0040]). Kauphushan didn’t explicitly disclose the source of heat but it’s implicit that any heating source  would have hot air or thermal radiation.

Regarding Claim 12, Kallback/Kauphushman discloses that within the reflow step-, laser radiation is directed to  the edges of the FPCB : FPCB tail  to weld the LCP material ([0029], Kallback) edge of the FPCB material to the catheter tube  ([0059], Kallback) wherein -the catheter tube is made of TPU or a different laser opaque material which could be  a polymer ([0061], Kallback).

Regarding Claim 13, Kauphushman discloses after the reflow step-- the assembly is heated above the melting temperature of the catheter tube with heat ([0068]). Kauphushan didn’t explicitly disclose the source of heat but it’s implicit that any heating source would have hot air or thermal radiation.

Regarding Claim 14, Kallback disclose the FPCB comprises a plurality of delamination preventing holes -140 provided near the edges of the electrodes and/or on a connecting segment of the FPCB tail ([0042]), wherein, Kallback/Kauphushman disclose the reflow step, the heating is conducted to allow the catheter tube material to flow through ([0040], Kauphushman’s reflow process) the delamination preventing holes (Kauphushman). 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallback et. al. (US 20160228061, listed in IDS) in view of Kaupushman et. al. (US 20120130218) as applied to claim1, further in view of Reiner (US 20170068792).

Regarding Claim 2, Kallback/Kauphushman disclose a shrink tube positioning step is provided before the shrink tube contracting step, wherein a shrink tube is positioned around the assembly comprising the FPCB and the catheter tube (as discussed in the Claim 1). The above combination doesn’t disclose a placement monitoring step is provided after the shrink tube contracting step to check the positioning of the shrink tube, wherein, if the position is estimated non sufficient, the 
Regarding Claim 3, Kallback/Kauphushman disclose the shrink tube has fully contracted –in a reflow step around the FPCB and directly contacts and closes the FPCB around the catheter tube. However, the above combination didn’t disclose a reflow checking step i.e. provided after the reflow step to check if the catheter tube material has fullyWO 2019/211376PCT/EP2019/061240 19 reflowed the surrounding FPCB and inside the shrinking tube. In the field pertinent to medical devices, Reiner discloses the significance of quality and quality assurance of medical devices ([0101]). Although, it’s obvious that in a medical device taught by Kallback/Kauphushman strict quality control as taught by Reiner is required and thus it would  be obvious to monitor all steps in the production process to help in determining device for determining device longevity and clinical utility of medical devices over prolonged periods of time. Hence, for one ordinary skilled in the art the  reflow step is related to quality check of the device which should be implicitly present in the functioning of the catheter device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741